Title: To Thomas Jefferson from Joseph Rapin, 3 April 1801
From: Rapin, Joseph
To: Jefferson, Thomas




washinton Ce 3me avril a 4 heure après Midi

Depuis que votre Exelence est parti Eduard na parut a la Maison qu’une demi heure pour prandre Son diner C’etoit yer. M’onsieur McMan qui est venut voir la Maison Ma dit qu’il avoit veu a sa  Maison Se plaignant que vous aviez donnéz la prefference a un Naigre pluto qua lui pour vous Suivre. Je Lait entendu Moimême Murmurer disant qu’il ne porteroit pas un habillement Sanblable a Celui qu’un Naigre porte en parlant de la Livrée. Le Capitaine Louis peut me dire vos intention. a ce Sujet vous vous Souviendrez qu’il est très Matinal et que votre Cabinet Ce trouve arrangé le Mattin a Six heure Lorsque vous dessendez. Le Capitaine Louis a pour domestique un jeune Soldat dont il en est tres Content il me Serat tres util pour Laver les fenetres jai dessendu les Rideaux qui ont Besoint detre Blanchi; Cinq appartement ont Besoint de Letre aussi Les platreurs qui doivent aller travaillier a Monti Celo vont Les Blanchir a 5 do. chaque chambre.


editors’ translation

Washington this 3d of April at 4 in the afternoon


